DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 09/07/2022. Claims 1-20 are currently pending in the application. An action follows below:
Response to Arguments
In response to the priority objection, Applicant amends claims and provides on page 9 of the amendment an argument, “Without acceding … Applicant has amended the independent claims to advance prosecution. Accordingly, Applicant respectfully traverses the Examiner's characterization regarding the alleged impropriety of Applicant's priority claim,” which has been fully considered but it is not persuasive because the Applicant does not explicitly point out a support in the prior-filed application 15/546,655, specifically at least “a single-layered sensor array,” “an impedance or a resistance of the input signals,” and limitations associated with “a single-layered sensor array” and “an impedance or a resistance of the input signals of at least claims 1, 4, 6-8, 10, 13, 15 and 17-19. 
In response to the rejection under 35 U.S.C. 112(a), Applicant argues on pages 10-12 of the amendment:
“Applicant's published application, at paragraph [0043] describes that "[t]he apparatus 3 may be configured so that the output signal 8 obtained by the second selection circuitry 9 can be used to obtain information from each of the sensors 33 within the sensor arrangement 3... [b]y controlling the first selection circuitry 5 and the second selection circuitry 9 each sensor cell 35 within the sensor arrangement 3 may be addressed individually.... [t]his may enable a measurement of the electrical properties, such as impedance, of each of the sensors 33 to be obtained... [a]s the electrical properties of the sensors 33 are dependent on the sensed attributes these measurements provide information about the sensed attribute," at paragraph [0044] describes that "[i]n some examples the output signal 8 which is obtained by the second selection circuitry 9 may be provided to analyzing circuitry 21 to enable information about the sensed attributes to be obtained," and at paragraph [0054] describes that "[t]he controlling circuitry 23 may be configured to use the received data signal 24 to determine the current impedance for different sensor cells 35 within the sensor arrangement 3... [t]his may enable information about different sensed attributes to be obtained." … withdrawn.” 

Examiner respectfully disagrees because a review of the entire original disclosure, specifically the Applicant’s aforementioned disclosure, clearly discusses an impedance of the sensor cell, while the current claims 1 and 10 requires “an impedance or a resistance of the input signals” that is different from an impedance or a resistance of the sensor cell. Moreover, any person skilled in the art would have recognized that the input signal in a form of energy is different from the sensor cell in a form of a physical structure/element. Accordingly, the Applicant has clearly errored to consider the input signal being the sensor cell and “an impedance or a resistance of the sensor cell” in the specification being same as the “claimed” impedance or resistance of the input signals. 

In addition, Applicant further argues on pages 12-13 of the amendment: 
“… However, Applicant notes that paragraph [0043] of the published application recites, in part "[a]s the electrical properties of the sensors 33 are dependent on the sensed attributes these measurements provide information about the sensed attribute." This clearly establishes that a sensor array can comprise different sensor cells having different materials that are configured to sense different sensed attributes.  From  there, paragraphs [0010]-[0012] of the published application disclose that a sensor can comprise "a material which changes impedance in dependence on a sensed attribute," "a material which changes resistance in response to the sensed attribute," and/or "a material which changes permittivity in response to the sensed attribute. One of ordinary skill in the art would have readily understood that, e.g., an array can comprise a first sensor cell comprising a sensor that comprises a material having an impedance that is dependent on a sensed attribute, a second sensor cell comprising a sensor that comprises a material having a resistance that changes in response to a sensed attribute, a third sensor cell that comprises a sensor that comprises a material having a permittivity that changes in response to a sensed attribute, etc. Applicant's specification does not indicate that each of paragraphs [0010], [0011], and [0012] refer to different and distinct embodiments, but rather refers to each paragraph as describing "some examples" in plural which may include the examples in other paragraphs …”

Examiner respectfully disagrees because paragraph [0043] merely discloses that the electrical properties of the sensors 33 are dependent on the sensed attributes. Furthermore, the original disclosure, specifically claim 9, clearly discloses the sensed attributes, such as ultraviolet light exposure, infrared radiation exposure, thermal impact, relative humidity, a magnitude of force of a touch, ambient light exposure, a magnitude of stretching, a temperature, visible light exposure, a chemical concentration, or an antigen concentration. Therefore, paragraph [0043] indicated by the Applicant does not clearly establishes that a sensor array can comprise different sensor cells having different materials that are configured to sense different sensed attributes, as argued by the Applicant.
Furthermore, a review of the entire original disclosure, specifically paragraphs [0010]-[0012] of the published application indicated by the Applicant, does not explicitly discuss in detail a same apparatus comprising a sensor that comprises a material having an impedance that is dependent on a sensed attribute, a second sensor cell comprising a sensor that comprises a material having a resistance that changes in response to a sensed attribute, a third sensor cell that comprises a sensor that comprises a material having a permittivity that changes in response to a sensed attribute, etc., as argued by the Applicant, but discuss some examples of the sensor [[used in some apparatuses]] comprising a material having an impedance that is dependent on a sensed attribute, some [[other]] examples of the sensor [[used in other some apparatuses]] comprising a material having a resistance that changes in response to a sensed attribute, and some [[other]] examples of the sensor [[used in other some apparatuses]] comprising a material having a permittivity that changes in response to a sensed attribute. 
Moreover, one of ordinary skill in the art would have recognized that the paragraphs [0010]-[0012] refer to different and distinct apparatuses because (i) the original disclosure does not explicitly discloses a same apparatus comprising three different sensors having three different materials; (ii) the original disclosure does not provide any motivation and/or reason for a same sensing apparatus comprising plural different sensors having different materials while the operation of the sensing apparatus is to sense/detect the user input; and (iii) the manufacturing process and the operational process are more complicated for a same sensing apparatus comprising plural different sensors having different materials than a same sensing apparatus comprising plural sensors having same material. 
	It is noted to the Applicant that the Examiner has not simply conducted a keyword search of the specification for the claimed limitations, as asserted by the Applicant, but has always carefully read and marked on the printed papers the specification and drawings so as to consider the claims, written description, and drawings in their entity, in determining whether there is support for a claim element. Further, it is suggested that the Applicant explicitly points out, either drawing(s) and/or specification, a support for each of the limitations identified in the rejections under 35 U.S.C. 112(a) of the newly amended claims made below.
In response to the rejections under 35 U.S.C. 103(a) in the previous Office action, Applicant amends all independent claims and provides an argument on pages 14-18, which has been fully considered and is persuasive because the cited references do not teach the “claimed” single-layered sensor array. These rejections have been withdrawn.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/546,655, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For instance, “a single-layered sensor array,” “an impedance or a resistance of the input signals,” “a user equipment” and limitations associated with “a single-layered sensor array,” “an impedance or a resistance of the input signals,” “a user equipment” of at least claims 1, 4, 6-8, 10, 13, 15 and 17-19, were not described in the specification of the prior-filed application in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the prior-filed application was filed, had possession of the claimed invention. Furthermore, see the below rejections under 35 USC 112(a) for more detail and more limitations.
Drawings
The drawings are objected to because since paragraph [0067] of the specification defines the sensor cell 35 comprising a transistor 31 and a sensor 33, Fig. 3 should be corrected to correctly show the circle with a reference number “31” and a dashed box with a reference number “35” enclosing the transistor 31 and the sensor 33.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the features, “sensing circuitry” of at least claims 1 and 10 and “processing circuitry” of at least claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites “determining, based on information received from a user equipment, two or more sensed attributes to be sensed” in lines 2-3, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure discloses that, in response to the user input such as user bending, an impedance of the sensor is changed (see ¶ 76 of the corresponding US 2021/0305984 A1; or the prior-filed application,) the output signal 8 provides a measurement of the electrical properties, such as impedance, of the sensors 33 (see ¶ 39 of the corresponding US 2021/0305984 A1; or the prior-filed application,) which is dependent on the sensed attributes (see ¶ 44 of the corresponding US 2021/0305984 A1; or the prior-filed application,) and the output signal 8 which is obtained by the second selection circuitry 9 may be provided to analyzing circuitry 21 to enable information about the sensed attributes to be obtained (see ¶ 45 of the corresponding US 2021/0305984 A1; or the prior-filed application.) In other words, the original disclosure discloses “determining, based on information received from a user input, two or more sensed attributes to be sensed,” but not “determining, based on information received from a user equipment, two or more sensed attributes to be sensed,” as claimed.

In addition, claim 1 further recites limitations, “causing sensing circuitry to sense the two or more sensed attributes by sending input signals to gates of transistors of respective sensor cells of a single-layered sensor array, the respective sensor cells of the single-layered sensor array being associated respectively with the two or more sensed attributes; causing the sensing circuitry to measure an impedance or a resistance of the input signals through the respective sensor cells of the single-layered sensor array, a magnitude or a phase of the impedance or the resistance of the input signals being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes; and providing, to the user equipment or another external device, the sensed magnitudes or phases of the impedance or the resistance of the input signals through the respective sensor cells of the single-layered sensor array” in last 12 lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, the term, “a single-layered sensor array” or the like, is not even found in the original disclosure (and the prior-filed application,) and thus, the original disclosure does not explicitly disclose in detail features in the above underlined limitations associated with a single-layered sensor array, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Moreover, the original disclosure discloses the sensor arrangement 3, as the sensor array (see Fig. 3; ¶¶ 65-66,) comprising a plurality of sensor cells 35, each including a transistor 31, a sensor 33, and connections within the sensor array (see Fig. 3; ¶¶ 66-67.) Furthermore, a transistor comprising at least a gate electrode, a source electrode, a drain electrode, a gate insulating layer, and an active region layer is well-known to one skilled in the art. However, the original disclosure does not explicitly disclose in detail all of the transistors 31, the sensors 33, and connections within the sensor array are arranged on a single layer, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed single-layered sensor array.
Second, the term, “an impedance or a resistance of the plural input signals” or the like, is not even found in the original disclosure (and the prior-filed application.) The original disclosure, specifically ¶ 43 or ¶ 54 explicitly discloses an impedance or a resistance of the sensor cell, but not an impedance or a resistance of the plural input signals. Moreover, any person skilled in the art would have recognized that the input signal in a form of energy is different from the sensor cell in a form of a physical structure/element. Accordingly, the original disclosure (and the prior-filed application) does not explicitly disclose in detail “an impedance or a resistance of the input signals” or the like and thus, does not explicitly disclose in detail features in the above underlined limitations associated with “an impedance or a resistance of the plural input signals”, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Third, the above underlined limitations requires features, (i) “input signals to gates of transistors” and (ii) “an impedance or a resistance of the input signals through the respective sensor cells of the single-layered sensor array, a magnitude or a phase of the impedance or the resistance of the input signals being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes.” Fig. 3 of the current application (and the prior-filed application) explicitly discloses the gate input signals [6] provided to gates of transistors [31] of respective sensor cells and the sensing input signals [4] through the respective sensor cells, i.e., the [[gate]] input signals [6] provided to gates of transistors [31] of respective sensor cells are different from the [[sensing]] input signals [4] through the respective sensor cells. Moreover, any person skilled in the art would have recognized that the gate input signals [6] provided to gates of transistors of respective sensor cells are used to activate the transistors, but not to go through the sensor cells. Accordingly, the original disclosure (and the prior-filed application) does not explicitly disclose in detail the input signals [6] provided to gates of transistors of respective sensor cells being same as the input signals [4] through the respective sensor cells, of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Fourth, the above underlined limitations includes a feature, “a phase of the impedance or the resistance of the input signals being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the current claim is a part of the original disclosure of this application (but not of the original disclosure of the prior-filed application,) however, this claim itself does not explicitly provide adequate information regarding to “a phase of the impedance or the resistance of the input signals” and “a phase being indicative of a sensed magnitude of respective sensed attributes of the two or more sensed attributes,” in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Fifth, the above underlined limitations includes a feature, “providing, to the user equipment or another external device, the sensed magnitudes or phases of the impedance or the resistance of the input signals through the respective sensor cells of the single-layered sensor array,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 59 of the corresponding publication, discloses: “The one or more transmitters 25 may enable information which has been obtained from the sensor arrangement 3 to be transmitted to another device. This may enable information obtained by the sensors 33 in the sensor arrangement 3 to be transmitted to other devices.” However, the original disclosure (and the prior-filed application) does not explicitly disclose in detail the information being “the sensed magnitudes or phases of the impedance or the resistance of the input signals through the respective sensor cells of the single-layered sensor array” as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 2-9, these claims are therefore rejected for at least the reason set forth in claim 1 above.
In addition to claim 2, this claim further recites a limitation, “wherein the information regarding the two or more sensed attributes to be sensed are received from the user equipment via one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN),” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 56 of the corresponding US publication (and the prior-filed application,) discloses “… The transmitter 25 may enable the apparatus 1 to exchange information with the another device. In some examples the another device could be another user device, such as a mobile phone or tablet computer, a server or any other suitable device” and, specifically ¶ 58 of the corresponding US publication (and the prior-filed application,) discloses “… one or more receivers which may enable the apparatus 1 to receive information from other devices.” However, the original disclosure (and the prior-filed application) does not explicitly disclose the information, which regard the two or more sensed attributes to be sensed, received from the user equipment, and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claims 4-5, these claims further recite limitations, “receiving, from the sensing circuitry of the single-layered sensor array, a complex output signal providing data indicative of the impedance or the resistance of the input signals through the respective sensor cells of the single-layered sensor array; and determining, based upon the impedance of the input signals through the respective sensor cells of the single-layered sensor array, the sensed magnitude for each of the two or more sensed attributes” in claim 4, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array and the impedance or the resistance of the input signals through the respective sensor cells (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claims 6-7, these claims further recite a limitation, “wherein the respective sensor cells of the single-layered sensor array comprise a first sensor cell of the single-layered sensor array and a second sensor cell of the single-layered sensor array” in claim 6, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 7, this claim further recites limitations, “wherein the sensing circuitry of the single-layered sensor array comprises an analogue multiplexer configured to receive a complex output signal from the first sensor cell of the single-layered sensor array or the second sensor cell of the single-layered sensor array,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the original disclosure (and the prior-filed application), specifically Figs. 1-2 and ¶ 66 of the corresponding US publication, explicitly discloses the sensing circuitry 7 separated from the sensor arrangement 3 as the sensor array, but does not explicitly disclose “the sensing circuitry 7 of the single-layered sensor array 3” of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 8, this claim further recites a limitation, “wherein the single-layered sensor array comprises a plurality of sensor cells arranged in a plurality of rows of sensor cells and a plurality of columns of sensor cells orthogonal to the plurality of rows of sensor cells,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claim 10, see the discussion in the rejection of claim 1 for similar limitations. In addition to claim 10, this claim further recites a limitation, “wherein the processing circuitry is further configured to cause provision of the sensed magnitude of each of the two or more sensed attributes to the user equipment” in last two lines. The term, “provision of the sensed magnitude” is not found in the original specification (and not of the original disclosure of the prior-filed application.) Although the above underlined limitation is a part of the original disclosure of this application (but not of the original disclosure of the prior-filed application, as discussed in the “Priority” section,) however, this claim itself does not explicitly provide adequate information regarding to “provision of the sensed magnitude” or “provision of the sensed magnitude of each of the two or more sensed attributes” of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 11-20, these claims are therefore rejected for at least the reason set forth in claim 10 above.
In addition to claim 11, this claim further recites limitations, “a receiver configured to receive, from the user equipment, the information regarding the two or more sensed attributes to be sensed and to communicate the information regarding the two or more sensed attributes to be sensed to the processing circuitry, wherein the receiver is configured to receive the information, from the user equipment, regarding the two or more sensed attributes to be sensed, via one of: near field communication, Bluetooth, Bluetooth Low Energy, or a wireless local area network (WLAN),” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 56 of the corresponding US publication (and the prior-filed application,) discloses “… The transmitter 25 may enable the apparatus 1 to exchange information with the another device. In some examples the another device could be another user device, such as a mobile phone or tablet computer, a server or any other suitable device” and, specifically ¶ 58 of the corresponding US publication (and the prior-filed application,) discloses “… one or more receivers which may enable the apparatus 1 to receive information from other devices.” However, the original disclosure (and the prior-filed application) does not explicitly disclose the information, which regard the two or more sensed attributes to be sensed, received from the user equipment, and thus, does not explicitly disclose the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 12, this claim further recites limitations, “a receiver configured to receive, from the user equipment, the information regarding the two or more sensed attributes to be sensed, communicate the information regarding the two or more sensed attributes to be sensed to the processing circuitry, and receive, from the sensing circuitry, the sensed magnitude for each of the two or more sensed attributes,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 56 of the corresponding US publication (and the prior-filed application,) discloses “… The transmitter 25 may enable the apparatus 1 to exchange information with the another device. In some examples the another device could be another user device, such as a mobile phone or tablet computer, a server or any other suitable device” and, specifically ¶ 58 of the corresponding US publication (and the prior-filed application,) discloses “… one or more receivers which may enable the apparatus 1 to receive information from other devices.” However, the original disclosure (and the prior-filed application) does not explicitly disclose the information, which regard the two or more sensed attributes to be sensed, received from the user equipment, and thus, does not explicitly disclose the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claims 13-14, these claims further recite limitations, “a receiver configured to receive, from the user equipment, the information regarding the two or more sensed attributes to be sensed, communicate the information regarding the two or more sensed attributes to be sensed to the processing circuitry, and receive, from the sensing circuitry, a complex output signal providing data indicative of the impedance or the resistance of the input signals through the respective sensor cells of the single-layered sensor array, and wherein the processing circuitry is configured to determine, based upon the impedance or the resistance of the input signals through the respective sensor cells of the single-layered sensor array, the sensed magnitude for each of the two or more sensed attributes” in claim 13, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, the original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array and the impedance or the resistance of the input signals through the respective sensor cells (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Second, the original disclosure, specifically ¶ 56 of the corresponding US publication (and the prior-filed application,) discloses “… The transmitter 25 may enable the apparatus 1 to exchange information with the another device. In some examples the another device could be another user device, such as a mobile phone or tablet computer, a server or any other suitable device” and, specifically ¶ 58 of the corresponding US publication (and the prior-filed application,) discloses “… one or more receivers which may enable the apparatus 1 to receive information from other devices.” However, the original disclosure (and the prior-filed application) does not explicitly disclose the information, which regard the two or more sensed attributes to be sensed, received from the user equipment, and thus, does not explicitly disclose the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claims 15-16, these claims further recite a limitation, “wherein the single-layered sensor array comprises a plurality of sensor cells including the respective sensor cells of the single-layered sensor array being associated with the two or more sensed attributes” in claim 15, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 16, this claim further recites a limitation, “wherein each sensor cell of the plurality of sensors cells of the single-layered sensor array comprises a single transistor electrically coupled to a sensor,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claims 17-18, these claims further recite a limitation, “wherein the respective sensor cells of the single-layered sensor array comprise a first sensor cell of the single-layered sensor array and a second sensor cell of the single-layered sensor array” in lines 1-3 of claim 17, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 18, this claim further recites a limitation, “wherein the sensing circuitry comprises an analogue multiplexer configured to receive a complex output signal from the first sensor cell of the single-layered sensor array or the second sensor cell of the single-layered sensor array, wherein the complex output signal comprises both real and imaginary components,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 19, this claim further recites a limitation, “wherein the single-layered sensor array comprises a plurality of sensor cells arranged in a plurality of rows of sensor cells and a plurality of columns of sensor cells orthogonal to the plurality of rows of sensor cells,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure (and the prior-filed application) does not explicitly disclose the single-layered sensor array (see the discussion in the rejection of claim 1) and thus, does not explicitly disclose the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626